 4:15-cr-03024-JMG-CRZ Doc # 166 Filed: 06/17/20 Page 1 of 2 - Page ID # 498



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                           4:15-CR-3024

vs.                                                      ORDER

ANTHONY SHAQUILLE HARRIS,

                  Defendant.



      The Federal Public Defender has appeared on the defendant's behalf and
filed a motion for compassionate release (filing 163) pursuant to 18 U.S.C. §
3582(c)(1)(A), which permits a defendant (after exhausting administrative
remedies) to move for reduction of a term of imprisonment based upon
"extraordinary and compelling reasons." Accordingly,


      IT IS ORDERED:


      1.   The Federal Public Defender for the District of Nebraska is
           appointed to represent the defendant for the limited purpose
           of determining whether there are extraordinary and
           compelling reasons to reduce the defendant's term of
           imprisonment.


      2.   The government shall respond to the defendant's motion on
           or before June 22, 2020. The Federal Public Defender shall
           promptly file any supplementary briefing or evidence
           necessary to the Court's disposition of the motion. Absent an
4:15-cr-03024-JMG-CRZ Doc # 166 Filed: 06/17/20 Page 2 of 2 - Page ID # 499



          extension,   the   defendant's    motion   shall   be   deemed
          submitted as of June 23, 2020


    3.    The Office of U.S. Probation and Pretrial Services is
          authorized to disclose Presentence Investigation Reports
          and materials obtained from the Bureau of Prisons,
          including medical records, to the Federal Public Defender
          and the United States Attorney for the purpose of evaluating
          the defendant's motion. The Federal Public Defender shall
          provide the Presentence Investigation Report to any
          subsequently appointed or retained counsel. In accordance
          with the policy of the Federal Bureau of Prisons, no
          Presentence Investigation Report shall be provided to
          inmates.


    4.    The Office of U.S. Probation and Pretrial Services shall
          promptly conduct a compassionate release investigation,
          prioritizing the collection of medical records relevant to the
          defendant's claim.


    5.    The Clerk of the Court shall provide a copy of this order to
          Supervising U.S. Probation Officer Aaron Kurtenbach.


    Dated this 17th day of June, 2020.


                                           BY THE COURT:


                                           John M. Gerrard
                                           Chief United States District Judge


                                   -2-
